--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.39


Amendment No. 1 to the
Weingarten Realty Investors
Retirement Benefit Restoration Plan


WHEREAS, Weingarten Realty Investors (the “Employer”) sponsors the Weingarten
Realty Investors Retirement Benefit Restoration Plan (the “Plan”); and


WHEREAS, a restatement of the Plan was adopted on August 4, 2006, effective
January 1, 2005; and


WHEREAS, the purpose of the Plan is to supplement the retirement benefit
provided under the terms of the Weingarten Realty Pension Plan, as amended (the
“Pension Plan”) for selected eligible employees; and


WHEREAS, the Employer desires to clarify certain provisions relating to the
payment of Plan benefits and revise the Plan’s vesting provisions, as hereafter
provided;


NOW, THEREFORE, the Employer amends the Plan as follows, effective as stated
herein:


1.
Section 4.1 of the Plan is hereby amended as underlined to be and read as
follows, effective with respect to individuals commencing Plan participation on
and January 1, 2007:



4.1
Vesting of Account. A Participant’s Account shall be 0% vested until a
Participant has completed ten (10) Vesting Years of Service, at which time his
or her Account shall be 100% vested.



2.
Article VI of the Plan is hereby amended to be and read as follows, effective
January 1, 2005 and as otherwise provided herein:

 
Article VI - Distributions


6.1
Entitlement to Distribution. A Participant shall be entitled to distribution due
to separation from service on account of death, Disability, Early Retirement,
Retirement or any other reason, provided the Participant is vested in his
Account.

 
6.2
Distribution Election. 

 

(a)  
General Rule. Distribution of the vested balance of a Participant’s Accounts
shall be made in accordance with his or her election which indicates the
Participant’s choice with respect to the form of distribution among the options
available under Section 6.3 hereof. The Participant may make a separate election
as to the form of distribution in the event of death and the time at which
distribution is to commence following death. Such distribution elections must be
made at the time the Participant completes his or her initial Participation
Agreement in accordance with Section 2.1.

 
 

--------------------------------------------------------------------------------


 
 
A Participant may modify his or her previously-made elections relating to the
form of distribution and may modify the time at which distribution would
otherwise commence under Section 6.4 hereof in accordance with Section 6.2(b).
Notwithstanding the preceding, if an Eligible Employee is participating in the
Plan in 2005 or 2006 and has not previously designated the form of distribution
of his or her Accounts or desires to modify a previously-filed distribution
election, he or she must make or modify such an election, as the case may be,
and file it with the Administrator on or before December 31, 2006; provided,
however, that a Participant may not file a modified payment election in 2006
that has the effect of deferring payment of amounts the Participant would
otherwise receive in 2006 or cause payments to be made in 2006 that would
otherwise be made subsequent to 2006. The elections referred to in the
immediately preceding sentence shall not be required to meet the requirements of
Section 6.2(b).

 

(b)  
Modification to the Time or Form of Distribution. Except as may be permitted
under 6.2(a) hereof, any election by a Participant to modify a previously-filed
distribution election or to modify the time at which distribution would
otherwise commence under Section 6.4 hereof is ineffective unless all of the
following requirements are satisfied:

 

(i)  
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is made.

 

(ii)  
Except in the case of modifications relating to distributions on account of
death or Disability, the modification must provide that payment will not
commence for at least five (5) years from the date payment would otherwise have
been made or commenced.

 

(iii)  
A modification related to a distribution to be made at a specified time or under
a fixed schedule may not be made less than twelve (12) months prior to the date
of the first otherwise scheduled payment.

 

 (iv)  
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

 
6.3
Form of Payment. A Participant entitled to distribution shall receive such
distribution in one of the following forms, as previously elected by the
Participant in accordance with Section 6.2 and commencing in accordance with
Section 6.4: (i) a single life annuity; (ii) a joint and 50%, 75% or 100%
survivor annuity; (iii) a ten-year certain and life annuity; (iv) a five-year
certain and life annuity; (v) one lump sum; and (vi) annual installments over a
period elected by the Participant (up to twenty (20) years). If payment is to be
made in the form of an annuity, the amount payable to a Participant (and if
applicable, the

 
 

--------------------------------------------------------------------------------


 
 
6.3
survivor annuitant) as an annuity shall be determined, in the sole discretion of
the Administrator, by reference to a commercial annuity which could be purchased
from an insurer with the Participant's vested Account at the time such payments
are to commence. Under no circumstances shall the Participant have any
preferential or secured right to or interest in any annuity contract purchased
from an insurer by the Employer or Trustee, and the rights of such Participant
(and if applicable, the survivor annuitant) shall remain that of a general
creditor. If the Participant has not made a valid election in accordance with
Section 6.2 regarding the form of distribution of his Plan benefit, distribution
shall be made in the form of one lump sum payment.

 
6.4
Commencement of Payment.

 

 
(a)
For purposes of this Section 6.4, the “Earliest Distribution Date” shall mean
the earliest date on which distribution could be made or commence to the
Participant under the Pension Plan, determined with regard to each Participant
as of the date the Participant commenced participation under this Plan, without
regard to any applicable amendments to the Pension Plan effective subsequent to
the date the Participant commenced participation under this Plan.




 
(b)
Effective for distributions payable on and after August 4, 2006, subject to
paragraph (c) of this Section 6.4, payment to a Participant shall be made or
commence on the Earliest Distribution Date; provided, however, that the
Participant may elect, in accordance with Section 6.2, to defer payment to a
date subsequent to the Earliest Distribution Date. In the case of distribution
in the event of death, if a Participant previously made an election as to the
time benefits commence following death, distribution shall be made at the time
elected. Effective with respect to distributions payable on and after January 1,
2005 and prior to August 4, 2006, subject to paragraph (c) of this Section 6.4,
payment to a Participant shall be made or commence as soon as administratively
feasible after the Participant’s death, Disability, separation from service, or
Retirement.




 
(c)
Notwithstanding anything contained herein to the contrary, if a Participant is a
Key Employee and separates from service for a reason other than death or
Disability, such Participant’s distribution may not commence earlier than six
(6) months from the date of his or her separation from service. Any payment that
would have been made within six (6) months of the Participant’s separation from
service without regard to the foregoing sentence

 
6.5
Minimum Distribution. Notwithstanding any provision to the contrary, but subject
to Section 6.4(c), if the balance of a Participant's Account at the time of
separation from service is less than $50,000, then the Participant shall be paid
his

 
 

--------------------------------------------------------------------------------


 
 
 
or her benefits as a single lump sum thirty (30) days following the
Participant’s separation from service.

 


IN WITNESS WHEREOF, the Employer has executed this instrument this 15th day of
December, 2006, effective as stated herein.


Weingarten Realty Investors




By:
/s/ Stephen C. Richter
   
Its (Title):
Chief Financial Officer

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------